Exhibit 10.1

 

 

RESOLUTION OF THE SHAREHOLDERS

 

OF

 

ALTEROLA BIOTECH, INC.

 

The following is a true copy of the resolution duly adopted by the Majority of
the Shareholders of the Corporation at a special meeting, notice to this meeting
having been waived, held this 26th day of March, 2018;

 

WHEREAS there has been presented to and considered by this meeting a Motion to
effectuate a new Board of Directors of the Company;

 

NOW THEREFORE BE IT RESOLVED that the majority of shareholders (62.17%) having
considered this matter, and having opened the floor to all those who voice a
preference in the issue and pursuant to §78.320 have overwhelmingly decided and
RESOLVED that we have elected:

 

PETER E. MADDOCKS as Director & CFO

 

The Above qualified person, having been nominated, has accepted his position as
DIRECTORS and CFO of the Company.

 

Said Motion is hereby passed and the corporate books, records and the Company
shall file this Resolution in the corporate records.

 

 

Dated: 26th March, 2018.

 

 

_____________________

Peter Maddocks, on behalf of London Pharma Holdings Ltd., Majority Shareholders

